Appellant insists that State witness W. B. Wilkirson, as well as the owner of the alleged stolen property, testified that appellant told him that he bought the said cultivator from a German at Rowena, and, therefore, the State was bound by such exculpatory statement. This was not a part of the State's proof. The witness referred to was the father of appellant who was introduced by the State to prove that appellant lived on his place, and had made arrangements to make a crop there for 1928. Upon cross-examination of this witness appellant drew out of him the statement now claimed to be exculpatory. We think there is no merit in this contention. The trial court told the jury that if they believed appellant bought the cultivator, or had a reasonable doubt of this fact, to acquit him; further that if When his possession of it was first questioned, he made an explanation of how he came by it which the jury believed reasonable and probably true, they should acquit him. This fully presented the two defensive issues raised by the testimony. There was no error in the refusal of an instruction to the jury to acquit. *Page 595 
If there be materiality in the contention that appellant brought the cultivator to his father's place in December, 1927, or before Christmas of that year, we still are unable to see it, that is, that it was material to any extent. The cultivator possessed by appellant on January 14, 1928, near San Angelo was the same cultivator had by Mr. Lowe, which he last saw in his field in Runnels county on Christmas Day, 1927. It was shown that there had been a rain in the meantime by reason of which Mr. Lowe saw tracks, as referred to in our original opinion, in his field leading from where the cultivator was to the road. The loss of the plow was not discovered until January 13, 1928, and since appellant was apparently endeavoring to show that the plow was brought to his father's house in December, we perceive no material error in permitting the State to refresh the memory of appellant's father by showing him his written and signed statement before the grand jury, in which he stated that said cultivator was brought to his place about January 1st.
We think it not necessary to cite authorities on the point that the fact might be developed on the trial that the wife of the accused was in a position where her testimony could be of value to him relating to facts other than privileged communication, that she was present at the trial, and was not used as a witness for the defense.
An undescribed, unknown party, of unknown whereabouts made a statement that he sold a cultivator to the appellant in December, 1927, as is revealed by the affidavit of a party who swore that such statement was made in his presence by a stranger during appellant's trial, which is attached to the application for a new trial where same is set up as newly discovered evidence. This does not seem to us to be testimony of such character as that the trial court should have held that it could be obtained, or that if produced it would probably bring about a different result upon another trial. We are not of opinion that there was an abuse shown of the discretion of the trial court in his action in this regard.
The motion for rehearing will be overruled.
Overruled. *Page 596